Citation Nr: 1143915	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  02-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).                 

In October 2008, the Veteran testified before a Veterans Law Judge at a hearing before the Board at the RO.  In May 2010, the Veteran was notified that the Veterans Law Judge that conducted his October 2008 hearing was no longer employed by the Board.  In a June 2010 statement, the Veteran indicated that he did not desire another hearing in this matter, and requested that his case be considered based upon the evidence of record.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's diabetes mellitus is manifested by symptoms requiring insulin and a restricted diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Service connection for diabetes mellitus, type II, was granted by a March 2002 rating decision and a 20 percent evaluation was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 9, 2001.  His effective date was later changed to May 8, 2001, by a January 2003 rating decision.  The Veteran continues to seek a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also afforded the Veteran examinations in December 2001, January 2004, November 2005, September 2006, June 2008, and July 2010.  These VA examinations were performed by VA examiners that had reviewed the Veteran's records, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2010, the Board remanded this matter to the RO for additional evidentiary development, including obtaining a supplemental VA medical opinion addressing the issues of whether the Veteran's current service-connected diabetes mellitus, type II, requires regulation of occupational and recreational activities for its control.  Such opinion was obtained in September 2010.  Accordingly, the directives of the Board's September 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A May 1996 private treatment note indicates that the Veteran was started on metformin, an oral antidiabetic drug.  A June 1998 private endocrinologist report indicates that the fifty-one-year-old Veteran was diagnosed with type I diabetes at age twenty-eight.  He had no significant complications or sequelae from his diabetes and had been resistant to significant changes in his treatment due to his marked hypoglycemic events.  The Veteran reported owning his own business and having high activity at work.  A March 2001 private endocrinologist report indicates that the Veteran was switched to Humalog insulin and was going to consider an insulin pump due to his retinopathy issues.  

The Veteran was afforded a VA diabetes mellitus examination in December 2001.  The examiner noted that diabetes mellitus, type II, was diagnosed in 1974, and the Veteran was initially started on oral medications and diet control before being switched to insulin in 1975.  At the time of the examination, the Veteran was prescribed Humulin-N insulin and Humalog insulin, and was not subject to any restrictions on his diet or activities due to diabetes.  He did not exhibit any neurological abnormalities.  

At his December 2002 RO hearing, the Veteran testified that there were things he had to do on a daily basis due to his diabetes mellitus that he felt were restrictions of his activities.  Specifically, he indicated that he took insulin four times per day and checked his blood sugar from three to ten times per day.  

The Veteran was afforded a VA examination in January 2004, at which time the Veteran denied any polyuria, polydipsia, weight loss, ketoacidosis, or hypoglycemic reactions requiring hospitalization.  Although he was on a low carbohydrate diet, he had no restrictions of activities due to diabetes.  Neurologically, he denied any numbness or tingling in the feet or hands.  He reported working in a wood fabrication shop forty hours per week, and visited a diabetic care provider four times per year.  He took insulin to control his diabetes, and exhibited normal renal function.

In a May 2004 letter, the Veteran's private endocrinologist indicated that the Veteran was documented as a type I diabetic in their charts due to his age at the time of onset of diabetes and the progression of his therapy requiring insulin.  The endocrinologist was unable to confirm whether the Veteran had type I diabetes of an autoimmune process or type II diabetes with beta islet cell diminishment of function leading to insulin requirements.  As such, the endocrinologist recommended labeling the Veteran as an insulin-requiring diabetic who appeared to require oral agents for some time, suggesting type II diabetes.  After islet cell antibody screening was conducted in April 2005, the endocrinologist interpreted the negative results as characteristic of beta islet cell burnout and type II diabetes.  

The Veteran was afforded a VA examination in November 2005, at which time the examiner opined that it was "more likely than not" that the Veteran had type I diabetes mellitus, an opinion the examiner reiterated in medical opinions dated in September 2006 and June 2008.   

VA treatment records from 2007 and 2008 indicated that the Veteran was prescribed oral hypoglycemic agents to control his diabetes by a non-VA provider.

Pursuant to the Board's January 2009 remand, the Veteran was scheduled for a VA examination in July 2010 to determine the current severity of his service-connected diabetes mellitus, type II.  The VA examiner noted that the Veteran had no written restrictions on his activities by a physician due to his diabetes mellitus.  At the same time, however, the VA examiner found that when the Veteran did physical work, his blood sugars dropped.  The VA examiner also noted that the Veteran's service-connected diabetic retinopathy prevented him from playing golf, bowling, and flying radio-controlled planes.  In a September 2010 addendum to the July 2010 opinion, the examiner clarified that the Veteran had no written restriction of activities by a physician due to diabetes and no restriction with respect to strenuous work due to diabetes.  

The Schedule provides that assignment of a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 following Diagnostic Code 7913.

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

The medical evidence of record shows that the Veteran's diabetes mellitus is manifested by symptoms requiring insulin and a restricted diet.  The medical evidence of record does not show that the Veteran's diabetes mellitus has ever "required" regulation of activities, as defined above.  The medical evidence of record does not show that the Veteran has been instructed by a physician to regulate or restrict his physical activities due to problems controlling his blood sugar.  Although the medical evidence shows that the Veteran experiences difficulties with some physical activities due to various medical disorders, it does not show that the Veteran's activities have been regulated as a result of his diabetes mellitus alone.  Accordingly, the Veteran's service-connected diabetes mellitus, type II, does not meet the criteria for a rating in excess of 20 percent under the provisions of Diagnostic Code 7913.

The Board has considered rating the Veteran's service-connected diabetes mellitus, type II, under all appropriate diagnostic codes.  In this respect it is noted that the medical evidence of record clearly shows that the Veteran's service-connected diabetes mellitus has caused or aggravated his retinopathy.  However, a separate evaluation has already been assigned for this disorder, and the propriety of this evaluation was adjudicated in the Board's September 2010 decision.  See 38 U.S.C.A. § 7104 (West 2002).  As a result, awarding an additional evaluation under any of the diagnostic codes corresponding to this disorder would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, an increased rating for diabetes mellitus is not warranted.  Moreover, as the medical evidence of record during the period on appeal does not show that the Veteran's diabetes mellitus required regulation of activities, there is no medical evidence of record that would warrant a rating less than or in excess of 20 percent for his service-connected diabetes mellitus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for diabetes mellitus inadequate.  The Veteran's diabetes mellitus is evaluated under to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's diabetes mellitus is manifested by symptoms requiring insulin and a restricted diet.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his diabetes mellitus.  A rating in excess of the currently assigned rating is provided for certain manifestations of diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's diabetes mellitus more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show findings that meet the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


